72 So.3d 342 (2011)
In re Michael David LANE.
No. 2006-OB-1822.
Supreme Court of Louisiana.
September 23, 2011.

ORDER
Considering the "Termination of Conditional Admission" filed by the Office of Disciplinary Counsel,
IT IS ORDERED that the probationary period imposed by this court in In re: *343 Lane, 06-1822 (La.7/26/06), 934 So.2d 700, be and hereby is terminated, as the court finds petitioner has successfully complied with all terms of probation.
 /s/ Marcus R. Clark
 /s/ Justice, Supreme Court of Louisiana